Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 1 of 9
Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 2 of 9

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

DEBRA SPERO, as Natural Mother of
V.S., an infant,
Plaintiffs,
DECLARATION OF V. S.
-against- Civil Action No.: 3:17:cv-7 (GTS-DEP)

VESTAL CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, VESTAL CENTRAL SCHOOL
DISTRICT, JEFFREY AHEARN, Superintendent of Schools,
ALBERT A. PENNA, Interim Principal Vestal
High School, DEBORAH CADDICK, CLIFFORD
KASSON, in their
Individual and Official capacities.
Defendants.

 

I V.S., declare pursuant to 28 U.S.C. § 1746:

1. All facts stated in this declaration are true and correct to the best of my knowledge. I am
a resident of Broome County, and have personal knowledge of the facts contained in this
declaration, to which I am competent to testify.

2. My mother was born in Guyana a South American country and my father is Italian-
American. My mother and I are two of the very few people of color in our community.

3. I began attending Vestal High School in 2012. From the beginning of that school year
my identity as a student of color became more important to me as I started to deal with racism
that up until that point in my life I had not had to deal with.

4. I feel like because of the color of my skin I am treated differently by both the students
and staff at my high school. Some of the racist treatment has been overt for example I have been
called a “nigger” several times since I started at Vestal High. However, more often than not the

racist treatment has been subtle. I have been called “intimidating” and often asked “where are
Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 3 of 9

you from?” both forms of racial microagressions. Teacher’s also regularly pass me over when I
have my hand up to answer a question.

5. One specific incident I remember was on October 13, 2015. On that day other students
falsely accused me of stealing money out of another student’s backpack in our locker-room. The
kids who accused me of stealing repeatedly call me a “nigger” and also ridiculed another student
who wears a turban. I reported all of this to my physical education teacher and Vice Principal
Caddick. Their response was not to go talk to the kids who were calling me a “nigger” they
instead searched me for the stolen money. Of course they didn’t find anything because I never
stole it but the incident still appears on my disciplinary record. I don’t think the kids who called
me a “nigger” ever even got in trouble.

6. This year I had more issues related to my race. In the Fall semester I was enrolled in Ms.
Dyer’s math class. In that class, Ms. Dyer placed me and the other minority students in the back
of the class segregating us from the white students. I thought this was strange and complained to
Ms. Dyer that “separate is not equal” and the seating arrangement should be changed. In
response Ms. Dyer moved one of the other students of color to the front of the room but did
nothing else.

7. Tcomplained about this incident to Vice Principal Kasson but he never did anything
about it.

First Short Term Suspension

8. On November 22, 2016, Ms. Dyer accused one of the students of color in our class of
“vaping”.

9. She ordered him to leave the classroom and as she turned to come back in I heard her say

“I’m fucking tired of these niggers.” I couldn’t believe what she said. I responded by saying
Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 4 of 9

“What?!” and then called her a “fucking racist.” She then told me to leave the classroom and I
walked to the office with the hall monitor. Still in disbelief I explained to the hall monitor what
had happened in the classroom and what Ms. Dyer had said. The hall monitor told me I should
report it.

10. When I got to the office nobody spoke with me about the incident and I just went home
for Thanksgiving break at the end of the school day.

11. Idid not hear from anyone from the office until December 2°4 when I was taken out of
class by Vice Principal Kasson. As we were walking Mr. Kasson stopped in front of a map and
asked me where my parents were from. I thought that was a strange question but I told him my
mother is from Guyana and my dad is Italian American.

12. When I walked into the Vice Principal’s office Ms. Caddick told me to sit down. She
then told me I was being suspended for “threatening” Ms. Dyer. I had no idea what she was
talking about.

13. After Ms. Caddick told me that I was suspended I repeatedly asked her why. Ms.
Caddick began to scream at me telling me that “you know what you did” I asked her repeatedly
to tell me “what I did”. She kept yelling at me and I told her “you’re only doing this to me
because I’m brown”.

14. While Caddick was yelling at me I dialed my mother’s phone and asked her to come to
the school because I was being suspended. My mother heard her yelling at me.

15. When my parents and my sister got to the office, the Assistant Principals told them that
Ms. Dyer said she heard me say her husband’s first name and someone in class said her street

number during class. I thought that was strange reason to get me in trouble.
Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 5of9

16. I now know that her husband’s name is Maxwell from the hearing transcript and also
want the court to know that there are two kids in the class with the same name.

17. Icouldn’t believe I would get suspended for five days for something like that. I was
incredibly frustrated with my treatment at school and felt they were singling me out because I
was a student of color and believe Ms. Dyer is a racist. Of course feeling singled out is not a
new feeling for me or the other students of color at the school.

Social Media Posts

18. After getting my suspension notice I thought the community needed to know about the
racism that I and the other students of color confront every day within the Vestal School District.

19. From December 2" to December 5" I tweeted out several tweets to express my
frustration with the treatment of me and the other students of color within the Vestal School
District.

20. I tweeted:

“I love being discriminated and prejudiced in the vestal high school system.”

“Crazy how racism will never fade away, we are stuck.”

“How can you allow racism to brew within your staff and discipline the one trying to
shine attention to the racism that is going on #truthwillprevail.”

“@WBNG12NEWS suspended from school for calling my teacher a racist after being
separated with 4 other students because of our color”

“@WBNG12NEWS then she reported me after a day for feeling threatened by me after I
attempted to report her, and I was told I wasn't going to be acknowledged because I have
no say. Vestal High School is corrupt and unfair to its colored students. And we need

help.”
Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 6 of 9

“End racism within our schools, how are you supposed to teach the young minds while
(yours) is stuck in such an evil way #vestalhighschool”
21. On December 2", I also tweeted a video of a magic trick I thought was cool.
22. On December 7" two days after my last tweet about the racism at Vestal High School I
took a video on Snap Chat of my sister unloading and storing her new gun. I was proud of
my sister for just getting licensed to carry a handgun and thought my snapchat friends would
think it’s a cool video. There are no mentions of Vestal High School being racist or threats
in the video it’s just my sister putting the gun safely away. I also snapped a video of me
going to see my girlfriend who was in the hospital.
23. On December 8" one of my friends told me that two girls who were my classmates were
going to try and get let out of school early by reporting my tweets and snapchat video to the
school.
24. I told my dad what the two girls were doing and he contacted the school.
25. As a result of the few complaints the school received about my posts, I was once again
suspended for five days and a superintendent’s hearing was scheduled.
26. On December 8, 2016, I posted on my twitter account my feelings about the suspension.
1 tweeted:
“Me trying to spread awareness to the racism I had to face is nothing wrong. I would
never hurt a soul, I just wanted to help. I love everyone.”
“We are all equal, because of the pigmentation of my skin means I’m a danger to the
school? You are racist, face it you are a horrible being”
“(Defamation] of character is a crime, because of my skin color you are gonna say I’m

going to kill people that’s outrageous, you are a racist.”
27.

28.

29.

30.

31.

32.

33.

34,

Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 7 of 9

I believe I have the right to post the things I tweeted to encourage public discourse on racism
among my peers and in my community. There are not many people of color in my town and
as one of the few people of color who live here I believe I have the duty to have discussions
with my non-white neighbors about race and racism.

After a long suspension hearing that was held over the course of two months, I was
suspended for the remainder of the 2016-2017 school year and all of the 2017-2018 school
year.

I will not be allowed back into to school until Iam 19 years old. That is over 540 days of
missed education.

I will be 20 years old by the time I am eligible to earn my high school diploma from Vestal
School District.

The district did not offer me any alternative education during my previous short term
suspensions and I am told the district will not offer me tutoring or alternative education so
that I can keep up with my studies.

Even if my parents could afford to hire a tutor, the district will not provide me with the work
I have missed.

I have been accepted to State University of New York Broome Community starting in the fall
to an associates program, but in order to graduate I must have earned my high school
diploma.

I did not get accepted to the nursing program because I will not have a high school diploma

by the fall.
35.

36.

37.

38.

39.

40.

41.

42.

43.

Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 8 of 9

If my suspension is not overturned and I’m unable to earn my high school diploma, any
courses I take at BCC will be worthless and I will have to pay back any financial aid I
receive.

I believe I only need a few more credits to get my high school diploma.

If I do not receive any educational instruction for the next two years, I don’t think it will be
possible for me to go back to high school and pass the science and math classes I am
currently enrolled in.

I am severely depressed as a result of the action taken by VSD. I have thought about ending
my life as a result.

I tweeted about racism because I believe students of color are treated differently at Vestal
High School.

In fact, at my hearing Vice Principal Kasson testified that there has been racism inside the
Vestal High School.

By speaking out against the racism in the Vestal School District I was asking for help and
hoping to start a dialogue to deal with what I perceive to be persistent racism. I can’t believe
I got suspended for eighteen months just for doing what I thought was right.

I am afraid now to ever tweet any criticism of the Vestal School District let alone discuss
racism at the school again.

I see Instagram posts made by VSD students with guns all the time and upon information and
belief none of those students have ever been punished for these postings. One of the posts
referred to “#sniper” Another post featured Vestal students holding firearms and wearing
face masks. There is one major difference between the students in those pictures and me and

that is that I am a student of color.
Case 3:17-cv-00007-GTS-ML Document 104-2 Filed 06/17/19 Page 9 of 9

44, I miss going to school. I am pleading with this Court to please return to me to school so that
I can continue with my studies and go on to fulfill my dream of becoming a nurse.

45. Icertify under penalty of perjury the foregoing is true and correct.

om V9

 

 

vd/ |
